DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 02/05/2021. Claim 5 has been amended. Claims 1-7 are currently pending. 

Claim Objections
Claims 1 is objected to because of the following informalities: There appear to be several typos or strange grammatical recitations. Appropriate correction is required. Specific examples are listed. 
Claim 1 line 3 recites “an insert first into,” which appears it may be intended to be “fits into” or similar.
Claim 1 lines 5-6 recites an opening to allow air flow to exit the insert, but then line 7 again recites an opening to allow air flow to exit the insert. It is unclear why this is recited twice, but, it is redundant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent No. 3,803,755).
In Reference to Claims 1, 3, and 4
 	(Claim 1) A game call comprising: a barrel having a mouthpiece end for receiving an air flow (item 13 and it’s right end, fig’s 1 and 2); an insert first into the end of the barrel opposite the mouthpiece end (item 12, fig’s 1 and 2), the insert having a tone board (item 16, fig. 2) and a reed that vibrates from the air flow (item 18, fig. 2); a tail portion of the insert having an end surface at an opening of the insert (left end surface of item 12, fig’s 1 and 2), the opening to allow the air flow to exit the insert (column 3 lines 27-38), the end surface abuts a circumferential outer surface of the tail portion of the insert (outer surface 15, fig’s 1 and 2), the tail portion near an opening of the insert to allow the air flow to exit the insert (column 3 lines 27-38, also note this was already recited), two or more tactile elements are position on a rim of the tail portion of the insert (items 15’, or protrusions between them, fig. 1, at border / rim between end face of item 12 and outer surface 15), the rim located between the circumferential surface of the tail portion of the insert and the end surface of tail portion of the insert (fig. 1, border between end face of item 12 and outer surface 15, fig. 1), wherein the two or more tactile element assists with finger position on the insert (note this is merely an intended use, items 15’ are capable of being used for positioning), wherein the two or more tactile elements are any one of protrusions and depressions (items 15’ are depressions, fig. 1, also, the protrusions around items 15’ could also be used to meet this element); the rim having first and second portions which together extend 360° along the rim (border between end face of item 12 and outer surface 15 extends 360 degrees, fig. 1), the first portion extending more than 180° along the rim and the 
(Claim 3) wherein the game call consists of three or four tactile elements (items 15’, fig. 1, or ridges, fig. 1);
 	(Claim 4) wherein the insert is retained in the barrel by a friction fitting (fig. 2 and column 3 lines 27-29).
	Thompson fails to teach the feature of the elements only being on a portion of the circumference of claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tactile gripping surface of Thompson with the feature of only providing the tactile elements on a portion of the circumference merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, that it would be obvious to try different parameters of a variable which achieves a recognized result, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). Since the function, operation, and result 
This is further evidenced by applicants own specification which teaches that the device would work equally well with only a single tactile element or with tactile elements that surround the entire circumference of the tail portion (specification, paragraph 0025). In light of this teaching and the function shown in the prior art, it would be obvious to use any different number or location of gripping elements around the circumference of the device as desired by the user / manufacturer. Since surrounding only a portion or the entire circumference with tactile elements would not change the operation of the device and would not produce any new or unexpected result, this minor distinction is not a patentable advance. 

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Drabing (DE 3109344 A1).
In Reference to Claim 2
 	The modified device of Thompson teaches all of claim 1 as discussed above. 
	Thompson fails to teach the feature of claim 2. 
	Drabing teaches (Claim 2) where in the rim is any one of chamfered, beveled or rounded (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call device of Thompson with the feature of rounding the rim as taught by the game call device of Drabing for the purpose of 

In Reference to Claim 6
 	Thompson teaches (Claim 6) A game call comprising: a barrel having a mouthpiece end for receiving an air flow (item 13 and it’s right end, fig’s 1 and 2); an insert fits into the end of the barrel opposite the mouthpiece end (item 12, fig’s 1 and 2), the insert having a tone board (item 16, fig. 2) and a reed that vibrates from the air flow (item 18, fig. 2); a tail portion of the insert having a rim located at an edge of a circumferential outer surface of the tail portion at an opening of the insert to allow the air flow to exit the insert (intersection of left end surface of item 12 and outer circumferential portion of item 15, fig. 1), []; two or more tactile elements located on the [] surface, the two or more tactile elements sized to be felt by a finger (items 15’, or protrusions between them, fig. 1, at border / rim between end face of item 12 and outer surface 15; also note, “sized to be felt” is merely an intended use and met by these elements); and the [] surface having first and second portions which together extend 360° along the rim (border between end face of item 12 and outer surface 15 extends 360 degrees, fig. 1), the first portion extending more than 180° along the rim and the second portion extending less than 180° along the rim (a little more than the top half and a little less than the bottom half of this element, fig. 1).
	Thompson fails to teach the rounded rim and the elements only being on a portion of the circumference of claim 6. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call device of Thompson with the feature of rounding the rim as taught by the game call device of Drabing for the purpose of creating a stronger rim as taught by Drabing (abstract), making the device more durable and more attractive to the users. The examiner also notes that rounding corners of a hand held device would make the device safer for handling and use, and also more attractive to the users.  
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tactile gripping surface of Thompson with the feature of only providing the tactile elements on a portion of the circumference merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, that it would be obvious to try different parameters of a variable which achieves a recognized result, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). Since the function, operation, and result of putting tactile elements on the end of the game call are taught in Thompson (i.e. for use by a user’s hand in gripping and / or orienting), merely claiming a number, amount, or location for these tactile elements around the circumference of the device would be an obvious matter of engineering design choice, and is not a patentable distinction. 


In Reference to Claim 7
 	Thompson teaches (Claim 7) A game call comprising: a barrel having a mouthpiece end for receiving an air flow (item 13 and it’s right end, fig’s 1 and 2); an insert fits into the end of the barrel opposite the mouthpiece end (item 12, fig’s 1 and 2), the insert having a tone board (item 16, fig. 2) and a reed that vibrates from the air flow (item 18, fig. 2); a tail portion of the insert having a rim located at an edge of a circumferential outer surface of the tail portion at an opening of the insert to allow the air flow to exit the insert (intersection of left end surface of item 12 and outer circumferential portion of item 15, fig. 1), []; and two or more tactile elements located on the [] surface, the two or more tactile elements sized to be felt by a finger (items 15’, or protrusions between them, fig. 1, at border / rim between end face of item 12 and outer surface 15; also note, “sized to be felt” is merely an intended use and met by these elements); and the rounded surface having first and second portions which together extend along the entirety of the rim (border between end face of item 12 and outer surface 15 extends around entirety of rim, fig. 1), the first portion extending more than half way along the rim and the second portion extending 
	Thompson fails to teach the rounded rim and the elements only being on a portion of the circumference of claim 7. 
Drabing teaches (Claim 7) a rim having a rounded surface between [an] edge and [an] opening (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call device of Thompson with the feature of rounding the rim as taught by the game call device of Drabing for the purpose of creating a stronger rim as taught by Drabing (abstract), making the device more durable and more attractive to the users. The examiner also notes that rounding corners of a hand held device would make the device safer for handling and use, and also more attractive to the users.  
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tactile gripping surface of Thompson with the feature of only providing the tactile elements on a portion of the circumference merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, that it would be obvious to try different parameters of a variable which achieves a recognized result, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). Since the function, operation, and result of putting tactile elements on the end of the game call are taught in 
This is further evidenced by applicants own specification which teaches that the device would work equally well with only a single tactile element or with tactile elements that surround the entire circumference of the tail portion (specification, paragraph 0025). In light of this teaching and the function shown in the prior art, it would be obvious to use any different number or location of gripping elements around the circumference of the device as desired by the user / manufacturer. Since surrounding only a portion or the entire circumference with tactile elements would not change the operation of the device and would not produce any new or unexpected result, this minor distinction is not a patentable advance. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lorenzini (US Patent No. 4,250,995).
In Reference to Claim 5
 	The modified device of Thompson teaches all of claim 1 as discussed above. 
Thompson fails to teach the feature of claim 5. 
Lorenzini teaches (Claim 5) wherein the insert further comprises one or more rubber O-rings (item 44, fig. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call device of Thompson with the feature of using a rubber o-ring as taught by the game call device of Lorenzini for the purpose of . 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Applicant's argument that the combination of smooth and tactile sections produce a use which includes feeling the tactile portion to position the call is noted but is not persuasive. 
The prior art of Thompson has ridges and grooves that can also be used to more clearly feel the call and thus position it more easily with close formation fingers for optimal operation of the call. This stated intended use of the tactile and smooth sections claimed can, identically, be performed with the ridges and grooves of Thompson, therefore, there does not appear to be any operational distinction here that is tied specifically to the “smooth and tactile” setup claimed. Many different versions of tactile elements towards the end of the barrel portion of the call would indeed all work the same for this intended purpose. Any element that can be felt easily by a user would allow a user to then position the call more easily. The ridges and protrusions of Thompson can be used for this purpose, a combination of smooth and tactile sections can be used for this purpose, other bumps, ridges, or protruding tactile shapes or elements could also be used for this purpose. Simply because this purpose exists, does not obviate the rejection. There does not appear to be a specific operational distinction between the tactile elements shown and the tactile elements claimed that would create a patentable distinction. The operation argued can be performed, identically, with the cited reference, therefore, this argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711